Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148637                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  FEDERAL NATIONAL MORTGAGE                                                                              David F. Viviano,
  ASSOCIATION,                                                                                                       Justices
           Plaintiff-Appellee,
  v                                                                SC: 148637
                                                                   COA: 315455
                                                                   Washtenaw CC: 12-001063-AV
  MAUREEN SANTONI and MICHAEL
  SANTONI,
           Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2014
           t0421
                                                                              Clerk